                   1    BAO M. VU (SB #277970)
                        bao.vu@stoel.com
                   2    THOMAS A. WOODS (SB #210050)
                        thomas.woods@stoel.com
                   3    ANDREW H. MORTON (admitted pro hac vice)
                        andrew.morton@stoel.com
                   4    STOEL RIVES LLP
                        500 Capitol Mall, Suite 1600
                   5    Sacramento, CA 95814
                        Telephone: 916.447.0700
                   6    Facsimile: 916.447.4781
                   7    Counsel for Debtor and Debtor in Possession
                   8

                   9                                    UNITED STATES BANKRUPTCY COURT
                10                                       NORTHERN DISTRICT OF CALIFORNIA
                11                                                SAN FRANCISCO DIVISION
                12
                        In re:                                                     Case No. 20-30383
                13
                        CROSSCODE, INC.,                                           Chapter 11
                14
                                                   Debtor.                         DECLARATION OF ROBERT C.
                15                                                                 CLIFFORD IN SUPPORT OF
                                                                                   CONFIRMATION OF DEBTOR’S
                16                                                                 SECOND AMENDED CHAPTER 11
                                                                                   (SUBCHAPTER V) PLAN OF
                17                                                                 REORGANIZATION DATED OCTOBER
                                                                                   8, 2020
                18

                19               Pursuant to 28 U.S.C. § 1746, I, Robert C. Clifford, declare under penalty of perjury that

                20     the following is true to the best of my knowledge, information, and belief:

                21       I.      BACKGROUND & EXPERIENCE

                22               1.       I submit this declaration (the “Declaration”) in support of confirmation of the

                23     Debtor’s Second Amended Chapter 11 (Subchapter V) Plan of Reorganization Dated October 8,

                24     2020 [Dkt. No. 167] (the “Plan”). The facts set forth in this Declaration are based upon my personal

                25     knowledge, my review of relevant documents, and information reviewed by me in the course of my

                26     duties and responsibilities. If called upon to testify, I would testify to the facts set forth in this

                27     Declaration. Unless otherwise noted, capitalized terms used in this Declaration have the meanings

                28     ascribed in the Plan.
S TOEL R IVES LLP
ATTORNEYS AT LAW
   SACRAMENTO
                        DECLARATION OF ROBERT C. CLIFFORD                       -1-
                Case: 20-30383          Doc# 169             Filed: 10/08/20   Entered: 10/08/20 23:47:33   Page 1 of
                       108266655.2 0072141-00003
                                                                          6
                   1            2.        I am a member and the chairman of the Board of Directors of Crosscode, Inc. (the
                   2   “Debtor” or “Crosscode”), the debtor and debtor-in-possession in the above-captioned chapter 11
                   3   Case (the “Chapter 11 Case”).
                   4            3.        I am also a Founding Principal of Liquid Venture Partners (“LVP”), which conducts
                   5   investment banking business through National Securities Corporation. Since and prior to founding
                   6   LVP, I have been working in the capital formation industry for over 30 years. In that capacity, I
                   7   evaluate the commercial potential of, identify potential sources of financing for, and make large
                   8   investments in businesses such as and including the Debtor’s.
                   9            4.        Since its inception in 2014, LVP has successfully led and closed 24 transactions,
                10     many of which were for pre-revenue companies, raising approximately $340 million in the process.
                11     We have relied on our core investor base for supplying the funds for all of these. In financings
                12     where we have sought to raise additional equity funding for companies in which LVP has led a
                13     previous investment, all have successfully closed on the total offered amount or range of funding
                14     within a few months of formally marketing the offering to prospective investors.
                15              5.        In general, a new round of financing for pre- and early-revenue companies is sized
                16     to provide sufficient funding to meet the company’s forecast operating costs and working capital
                17     needs for a period of between 18 and 36 months. The company would then raise additional funds
                18     in future financing rounds, as needed. This cadence allows early stage companies and their
                19     investors to plan for and evaluate the business’s growth, development, and future capital needs at
                20     regular intervals during which forecasts of future costs and revenues can reasonably be projected.
                21              6.        In the spring of 2019, LVP led and closed a financing on behalf of Crosscode, in the
                22     form of $9.25mm of Series A Preferred Stock. The Series A Preferred Stock was purchased by 169
                23     accredited investors, many of whom are well-known to LVP and have co-invested in multiple other
                24     LVP-led financings. The 2019 financing was the first LVP-led financing in Crosscode. In that
                25     offering, we formally began marketing to investors, most of whom had previously invested in LVP-
                26     led financings, on or about April 2019. The offering successfully closed and Crosscode was funded
                27     in May 2019.
                28
S TOEL R IVES LLP
ATTORNEYS AT LAW
   SACRAMENTO
                        DECLARATION OF ROBERT C. CLIFFORD                  -2-
                Case: 20-30383          Doc# 169      Filed: 10/08/20     Entered: 10/08/20 23:47:33       Page 2 of
                       108266655.2 0072141-00003
                                                                   6
                   1             7.       By early 2020, Crosscode was in need of additional financing to fund its operations
                   2   during the to-be-filed Chapter 11 Case. On April 13, 2020, Crosscode launched its solicitation of
                   3   subscriptions to provide loan commitments under the DIP Facility.
                   4             8.       LVP was not a formal financial sponsor on the DIP Facility and did not receive any
                   5   compensation as a result of its closing. LVP also did not participate in pricing the transaction.
                   6   Nevertheless, I and my partners in LVP, as individual investors, helped Crosscode reach out to the
                   7   solicited existing Series A Preferred stockholders. Despite the substantial investment risk and
                   8   further declining economic conditions due to the COVID-19 pandemic, Crosscode successfully
                   9   obtained subscriptions in excess of and, following approval by the Court on May 12, 2020, fully
                10     funded the offered $2,755,400 DIP Facility. Approximately 80% of the existing Series A Preferred
                11     stockholders participated in the DIP Facility and now comprise the DIP Lenders in this Chapter 11
                12     Case.
                13         II.   THE DEBTOR’S EXIT AND POST-BANKRUPTCY CAPITAL RAISE
                14               9.       The Debtor proposes to exit bankruptcy using funds from an initial closing of
                15     funding under the Exit Capital Raise described in the Plan. Immediately after the Effective Date
                16     of the Plan, Reorganized Crosscode intends to engage LVP and National Securities Corporation
                17     (“Investment Bankers”) for the purpose of conducting the expanded marketing and closing its
                18     subsequent post-bankruptcy Capital Raise (the “Post-Bankruptcy Capital Raise”), the proceeds of
                19     which, together with the initial closing of the Exit Capital Raise, will allow Reorganized Crosscode
                20     to continue funding and expanding its operations, business, and revenues for at least 18 months
                21     after the Effective Date, paving the way for its successful future financings and business growth.
                22               10.      In anticipation of confirmation of its Plan, the Debtor has prepared the necessary
                23     offering documents and agreements to support the Exit Capital Raise, including the ongoing Post-
                24     Bankruptcy Capital Raise. The form of stock purchase agreement and other offering materials will
                25     be substantially similar to those provided in connection with the Commitment Letters for the initial
                26     closing of the Exit Capital Raise. See Third Supp. Gandhi Decl.,1 ¶ 17 (attaching copies of the
                27
                       1
                                 Contemporaneously with this Declaration, the Debtor filed the Third Supplemental
                28               Declaration of Rahul Gandhi in Support of Confirmation of Debtor’s Second Amended
S TOEL R IVES LLP
ATTORNEYS AT LAW
   SACRAMENTO
                           DECLARATION OF ROBERT C. CLIFFORD              -3-
                Case: 20-30383          Doc# 169      Filed: 10/08/20    Entered: 10/08/20 23:47:33       Page 3 of
                       108266655.2 0072141-00003
                                                                   6
                   1   Commitment Letters and Purchase Agreement for participation in the initial closing of the Exit
                   2   Capital Raise).
                   3            11.       At the September 3, 2020 hearing on confirmation of the Debtor’s Plan, the Court
                   4   requested additional evidence of, among other things, the likelihood that the Debtor would be able
                   5   to raise the funds required to satisfy the conditions precedent to the Plan’s Effective Date. In order
                   6   to provide that assurance, the Debtor and its attorneys prepared revised forms of the Exit Capital
                   7   Raise disclosure documents and stock purchase agreement for the purpose of formally soliciting
                   8   and obtaining binding investment commitments before the entry of any order confirming the Plan.
                   9   At that time, the Debtor projected it would require approximately $2.6 million in order to fully fund
                10     the Plan and trigger the Effective Date. I and other members of the Debtor’s Board of Directors
                11     reached out to several of the Debtor’s existing and largest investors to solicit and successfully
                12     obtain binding Commitments in the aggregate amount of $2.645 million, copies of which the Debtor
                13     filed with the Court on September 11, 2020.
                14              12.       Further to the continued hearings held on confirmation of the Debtor’s Plan on
                15     September 23 and October 5, 2020, the Debtor now forecasts that the Plan, if confirmed, would
                16     have an Effective Date in mid-November. As the Debtor continues to operate during this Chapter
                17     11 Case, it draws funds from available commitments under the DIP Facility, the remainder of which
                18     will, in part, fund the Plan. Consequently, the Debtor now forecasts that it must raise approximately
                19     $600,000 of additional funds the initial closing of the Exit Capital Raise in order to fully fund the
                20     Plan. Again, the Debtor was able to obtain increased and additional commitments in excess of that
                21     amount, copies of which were filed contemporaneously with this Declaration. See Third Supp.
                22     Gandhi Decl., ¶¶ 17–18, Ex. 3.
                23              13.       After the Effective Date, with the assistance of its Investment Bankers, Reorganized
                24     Crosscode intends to begin marketing efforts for the Post-Bankruptcy Capital Raise within a few
                25     days after the Effective Date.
                26

                27
                                Chapter 11 (Subchapter V) Plan of Reorganization Dated October 8, 2020 (the “Third
                28              Supp. Gandhi Decl.”)
S TOEL R IVES LLP
ATTORNEYS AT LAW
   SACRAMENTO
                        DECLARATION OF ROBERT C. CLIFFORD                  -4-
                Case: 20-30383          Doc# 169      Filed: 10/08/20     Entered: 10/08/20 23:47:33       Page 4 of
                       108266655.2 0072141-00003
                                                                   6
                   1            14.       The Debtor and the Investment Bankers anticipate that Reorganized Crosscode will
                   2   solicit investors who have previously invested in Crosscode, including investors that participated
                   3   in the DIP Financing and the Exit Capital Raise, as well as additional accredited investors who have
                   4   existing relationships with the Investment Bankers, but have not previously invested in Crosscode.
                   5            15.       Based on numerous initial discussions with existing and prospective investors and
                   6   consultations with the Debtor’s Board of Directors and officers, Reorganized Crosscode will seek
                   7   to raise between $4.5 and $6 million in additional equity funding through the Post-Bankruptcy
                   8   Capital Raise. The Post-Bankruptcy Capital Raise will be held to open to solicited investors for
                   9   approximately one month.
                10              16.       According to the Debtor’s projections, the Post-Bankruptcy Capital Raise, with the
                11     Exit Capital Raise, will fund Reorganized Crosscode’s ongoing operations for at least 18 months
                12     from the Effective Date. As described above, the size of the Exit and Post-Bankruptcy Capital
                13     Raises and timing for when Reorganized Crosscode would need to seek a further round of financing
                14     is consistent with customary practices, my own experience, and my knowledge of what current and
                15     future investors would expect in the Debtor’s industry.
                16              17.       Based on my professional experience leading similar investments, discussions with
                17     prospective investors in the Post-Bankruptcy Capital Raise, and my extensive familiarity and
                18     involvement with Crosscode’s business and previous equity financings, including obtaining and
                19     increasing the Commitments for the initial closing of the Exit Capital Raise, I believe it is
                20     overwhelmingly likely that Reorganized Crosscode will successfully close Post-Bankruptcy
                21     Capital Raise in an amount and within the time frame described above.
                22     III.     THE FEASIBILITY OF THE DEBTOR’S POST-BANKRPUTCY CAPITAL RAISE
                23              18.       As a member of the Debtor’s Board of Directors and based on my previous
                24     experience with capital raises similar to the Post-Bankruptcy Capital Raise, I am in a unique
                25     position to speak to the likelihood that the Post-Bankruptcy Capital Raise will, in fact, succeed.
                26     Since forming LVP over 6 years ago, I have never failed to close a round of investment that our
                27     firm has launched.
                28
S TOEL R IVES LLP
ATTORNEYS AT LAW
   SACRAMENTO
                        DECLARATION OF ROBERT C. CLIFFORD                 -5-
                Case: 20-30383          Doc# 169      Filed: 10/08/20    Entered: 10/08/20 23:47:33      Page 5 of
                       108266655.2 0072141-00003
                                                                   6
                   1            19.       The Investment Bankers will solicit reliable, consistent, and sophisticated investors,
                   2   all of whom are accredited and many of whom have previously invested and expressed interest in
                   3   continuing to invest in Crosscode and Reorganized Crosscode.
                   4            20.       As described above, the Debtor successfully raised nearly $3 million for the its DIP
                   5   Facility in less than one month in anticipation of this bankruptcy case. These DIP Facility funds
                   6   were raised promptly despite various difficulties and complications, including the cloud of the costs
                   7   of litigation with its former CEO that threatened to overwhelm the operating budget of a startup
                   8   otherwise poised for great success.
                   9            21.       Through its Chapter 11 Case, the Debtor has been able to settle that threat of
                10     perpetual litigation with its former CEO and worked very hard to build consensus with creditors,
                11     interest holders, and other parties-in-interest, such that the Debtor has now been able to propose its
                12     second amended—and expected to be fully consensual—Plan. With the Plan confirmed, the Debtor
                13     will have a clean balance sheet and resolution of the litigation, costs, and uncertainties that
                14     necessitated the Debtor’s filing of the Chapter 11 Case. The Debtor and Reorganized Crosscode
                15     will be able to fully fund the Plan, paying all creditors in full, give prospective investors certainty
                16     and confidence in its business, and be extremely well positioned to solicit and obtain additional
                17     equity investments through the Post-Bankruptcy Capital Raise.
                18              I declare under penalty of perjury under the laws of the United States of America that, to
                19     the best of my knowledge, and after reasonable inquiry, the foregoing is true and correct and that
                20     this declaration was executed at Pacific Palisades, California on this 8th day of October, 2020.
                21
                                                                        By: /s/ Robert C. Clifford
                22                                                         Robert C. Clifford
                23

                24

                25

                26

                27

                28
S TOEL R IVES LLP
ATTORNEYS AT LAW
   SACRAMENTO
                        DECLARATION OF ROBERT C. CLIFFORD                  -6-
                Case: 20-30383          Doc# 169      Filed: 10/08/20     Entered: 10/08/20 23:47:33        Page 6 of
                       108266655.2 0072141-00003
                                                                   6
